Exhibit 10.1

August 29, 2020

Keith Bethel

Dear Keith:

This Letter Agreement and General Release (this “Letter Agreement”) will confirm
our agreement regarding your retirement from service with Aramark. For purposes
of this Letter Agreement, “Aramark” shall include Aramark, Aramark Services,
Inc., and each of their affiliates, subsidiaries, divisions, lines of business
and any corporation, joint venture, or other entity in which Aramark or its
subsidiaries have an equity interest in excess of ten percent (10%).

We have agreed as follows:

1.    Retirement from Employment:

(a)    Effective as of August 30, 2020 at 5:00 p.m. (the “Transition Date”), you
will cease to serve as an Executive Officer of Aramark, Chief Growth Officer of
Aramark, and all other formal officer positions you may hold within Aramark.
Beginning on the Transition Date and ending on December 1, 2020, Aramark hereby
appoints you to serve in the role of Executive Advisor. In such role, subject to
your execution of this Letter Agreement and the Release and Waiver of Claims
attached as Appendix A to this Letter Agreement (the “First Release”) on or
before August 30 at 5:00 p.m., you will remain a full-time employee of Aramark
between the Transition Date and December 1, 2020 (the “Separation Date”) for
purposes of Aramark’s employment policies, plans and practices and will continue
to receive payments of your annual base salary in accordance with Aramark’s
regular payroll. The payment of your annual base salary during the time period
between the Transition Date and the Separation Date (the “Advisory Period”) will
reflect the twenty-five percent (25%) reduction in base salary currently in
effect for all members of the Executive Leadership Team, unless and until the
twenty-five percent (25%) reduction in base salary is eliminated for all members
of the Executive Leadership Team. During the Advisory Period, you will provide
such services as the Chief Executive Officer of Aramark shall reasonably
request, including assisting with the transition of your duties. At all times on
and after the Transition Date, you shall not act for, bind or represent Aramark
for any purpose, except as may be reasonably requested by the CEO. During the
Advisory Period, you will provide services to Aramark on an exclusive basis and
shall not provide services to any other entity.

(b)    Your retirement from employment with Aramark will be effective upon the
Separation Date, unless you are terminated earlier for Cause as defined in
Article 6.B of the Amended and Restated Aramark Agreement Relating to Employment
and Post-Employment Competition between you and Aramark dated July 16, 2020 (the
“Post-Employment Competition Agreement”) or resign earlier for any reason. If
you do not sign this Letter Agreement and the First Release on or before
August 30, 2020 at 5:00 p.m., or if, prior to the Separation Date, Aramark
terminates your employment for Cause or you resign for any reason, the terms and
conditions of your separation from service will be governed by the
Post-Employment Competition Agreement, and this Letter Agreement will be null
and void ab initio.



--------------------------------------------------------------------------------

2.    Separation Payments: In consideration for your obligations under this
Letter Agreement, including but not limited to your execution without revocation
of the Release and Waiver of Claims attached as Appendix B to this Letter
Agreement (the “Second Release”) on or after December 1, 2020, but no later than
December 8, 2020, and subject to the other provisions of this Letter Agreement,
you shall receive the following payments (collectively, the “Separation
Payments”):

(a)    For a period of eighteen (18) months, payments of $41,666.67 (i.e.,
1/12th of your annual salary prior to the twenty-five percent (25%) reduction in
base salary currently in place for all members of the Executive Leadership Team)
per month (the “Salary Continuation Payments”). Salary Continuation Payments
shall be paid in accordance with Aramark’s normal payroll cycle, less all
applicable withholding taxes and payroll deductions, and shall commence within
sixty (60) days following the Separation Date. The period during which you are
eligible to receive your Salary Continuation Payments (the “Separation Pay
Period”) shall commence with the Separation Date, assuming that you timely
execute this Letter Agreement, the First Release and the Second Release, and do
not revoke the Second Release, in accordance with each of the terms hereof and
thereof.

(b)    A pro rata bonus under the Management Incentive Plan, as defined in
Paragraph 3 below, in respect of Aramark fiscal year 2021, as set forth in
Article 6.A, Section 1(b) of the Post-Employment Competition Agreement. For the
avoidance of doubt, any pro rata bonus in respect of Aramark fiscal year 2021
will be based on actual achievement of the applicable Financial Objective
metrics for fiscal year 2021 and actual achievement of the applicable Individual
Objective metrics for fiscal year 2021, calculated in the same way that such
bonuses are calculated for all members of the Executive Leadership Team for that
fiscal year. Your pro rata bonus in respect of Aramark fiscal year 2021 will be
paid, minus all applicable withholdings, at the same time annual bonuses for
fiscal year 2021 are paid under the Management Incentive Plan, but in no event
later than March 15, 2022.

(c)    In satisfaction of the payments owed to you under Article 6.A,
Section 1(c) of the Post-Employment Competition Agreement, the following
payments in the aggregate amount of $637,500 (i.e., one and one-half times the
target amount payable to you under the Management Incentive Plan, as defined in
Paragraph 3 below, in respect of Aramark’s fiscal year ending October 2, 2020):

(i)    On December 29, 2020, a payment of $350,433.56, less all applicable
withholding taxes and payroll deductions; and

(ii)    Payments paid in accordance with Aramark’s normal payroll cycle as
follows, less all applicable withholding taxes and payroll deductions:

 

   Monthly Payment Period    Amount       October 2021    $3,733.11      
November 2021    $35,416.67       December 2021    $35,416.67       January 2022
   $35,416.67       February 2022    $35,416.67       March 2022    $35,416.67
      April 2022    $35,416.66       May 2022    $35,416.66       June 2022   
$35,416.66   

 

2



--------------------------------------------------------------------------------

These payments described in clauses (a), (b) and (c) above shall constitute full
satisfaction of any obligations owed to you by Aramark under Article 6.A,
Section 1 of the Post-Employment Competition Agreement.

3.    Bonus Payments: Pursuant to the terms of the Amended and Restated
Management Incentive Bonus Plan (the “Management Incentive Plan”), if your
employment ends on the Separation Date, you will have been an employee of
Aramark on the last day of fiscal year 2020, and thus will be eligible to
receive a bonus under the Management Incentive Plan for such fiscal year. If,
prior to the Separation Date, Aramark terminates your employment for Cause or,
prior to October 2, 2020, you resign for any reason, you will not be eligible
for and will not receive a Management Incentive Bonus for fiscal year 2020. To
the extent you are eligible, you will receive a payment of your fiscal year 2020
annual bonus, minus all applicable withholdings, at the same time annual bonuses
are typically paid under the Management Incentive Plan (and in no event later
than March 15, 2021). For the avoidance of doubt, your fiscal year 2020 annual
bonus will be based on actual achievement of the applicable Financial Objective
metrics for fiscal year 2020 and actual achievement of the applicable Individual
Objective metrics for fiscal year 2020, calculated in the same way that such
bonuses are calculated for all other members of the Executive Leadership Team
for that fiscal year. Because you will not be employed on the last day of
Aramark fiscal year 2021, you will not be eligible for and will not receive a
bonus under the terms of the Management Incentive Plan for fiscal year 2021 or
otherwise, except as set forth in paragraph 2(b) above.

4.    Group Insurance; Vacation; Auto Allowance; Reimbursement of Expenses;
Career Continuation Services:

(a)    If you execute this Letter Agreement, the First Release and the Second
Release and do not revoke the Second Release, then in full satisfaction of any
obligations owed to you by Aramark under Article 6, Section A.2(a) of the
Post-Employment Competition Agreement, you will continue to be eligible to
receive group medical and life insurance coverages during the Separation Pay
Period under Aramark’s plans in which you were participating immediately prior
to your Separation Date in accordance with your benefits elections, subject to
the terms of the applicable plan documents and to such changes to the terms of
such plans as Aramark determines to apply to its employees (the period of time
during which you receive the relevant coverages from Aramark shall be referred
to hereinafter as the “Benefits Continuation Period”).

During the Benefits Continuation Period, the cost of your group medical and life
insurance coverages shall continue to be subsidized by Aramark and your share of
the premiums will be deducted from your Separation Payments.

Your rights under COBRA to continue your group medical insurance coverages
beyond the Benefits Continuation Period are at your expense. Please note that
your rights under COBRA commence with the Separation Date and run concurrently
with the Benefits Continuation Period. You must elect COBRA coverage in
accordance with the information that will be sent to you. Note that due to your
separation from service, you have the option to elect coverage under the Public
Health Exchange as an alternative to COBRA. If you elect coverage, you will not
be eligible to enroll for coverage on the Public Health Exchange until you have
exhausted your COBRA coverage, until the next Public Health Exchange open
enrollment period or if you qualify for a Public Health Exchange special
enrollment opportunity.

 

3



--------------------------------------------------------------------------------

If you become employed by a new employer at any time during the Separation Pay
Period, continued coverages under this Paragraph 4 shall become secondary to any
such coverages provided to you by the new employer.

In addition, you may have the ability to convert certain non-health insurance
coverages to individual policies. Further information regarding coverage
continuation and conversion may be obtained from Todd Lombardi. Notwithstanding
the foregoing, Aramark reserves the right to restructure the provision of
continued medical coverage in any manner necessary or appropriate to avoid
fines, penalties or negative tax consequences to Aramark or you (including,
without limitation, to avoid any penalty imposed for violation of the
nondiscrimination requirements under the Patient Protection and Affordable Care
Act or the guidance issued thereunder), as determined by Aramark in its sole and
absolute discretion.

(b)    In full satisfaction of any obligations owed to you by Aramark under
Article 6, Section A.2(b) of the Post-Employment Competition Agreement, you will
continue to receive your monthly company car allowance of $1,100 per month
through the Separation Pay Period, provided that to receive such allowance, you
must execute this Letter Agreement, the First Release and the Second Release and
must not revoke the Second Release. This allowance is subject to all applicable
withholding taxes.

(c)    In further consideration of your obligations under this Letter Agreement,
Aramark will reimburse you for all reasonable expenses you incur for
professional outplacement services provided during the Separation Pay Period by
qualified consultants employed by a recognized outplacement services firm you
select, in an amount not to exceed 10% of your base salary as of the Separation
Date, provided that to receive these services, you must execute this Letter
Agreement, the First Release and the Second Release and must not revoke the
Second Release. You will not receive any payment pursuant to this paragraph
except in reimbursement for professional outplacement services that are actually
performed on your behalf during the Separation Pay Period. All such
reimbursement payments will be made prior to December 31, 2022.

(d)    You will be reimbursed, in accordance with normal Aramark policy, for any
business expenses you incurred on or before the Transition Date and which are
submitted to Aramark for reimbursement on or before September 30, 2020 and any
expense pre-approved by Aramark during the Advisory Period for which a request
for reimbursement is submitted to Aramark on or before December 15, 2020.

(e)    You will accrue vacation days during the Advisory Period in accordance
with Aramark’s policies and procedures as in effect from time to time. You will
receive payment for any earned, accrued and unused vacation through the
Separation Date by not later than the second payroll period following your
Separation Date.

5.    No Other Amounts Due: You acknowledge that Aramark has paid you all wages,
salaries, bonuses, benefits, and other amounts earned and accrued, less
applicable deductions, and that Aramark has no obligation to pay any additional
amounts other than the payments and benefits described in this Letter Agreement.

6.    Other Executive Benefits and Perquisites: Your membership in the Executive
Leadership Council and Executive Leadership Team shall terminate as of the
Separation Date. All Executive Leadership Council benefits including, but not
limited to, your Executive Health

 

4



--------------------------------------------------------------------------------

Plan, Executive Physical Program and Executive Supplemental Long-Term Disability
shall continue to be provided to you until the Separation Date and shall
terminate, unless otherwise provided under the applicable plan or program, as of
the Separation Date (except that your Executive Health Plan benefits shall
terminate on the last day of the calendar month in which your Separation Date
falls). Consistent with the provision of benefits as described in Paragraph 4
above, you do have certain rights under COBRA to elect to continue your
Executive Health Plan coverage at your expense. You shall receive additional
information regarding your option to continue this coverage. Further information
regarding coverage continuation and conversion may be obtained from Todd
Lombardi.

7.    Aramark Separation Plans: You have accounts under the Aramark Savings
Incentive Retirement Plan (the “SIRP”) and the Aramark 401(k) Plan. Your active
participation under the SIRP will terminate as of the Separation Date. Under the
terms of the SIRP, you will not be eligible to make further salary deferrals
following the Separation Date, but you will receive the company contribution for
plan year 2020 if you remain employed until the Separation Date. You will not
receive any company contributions beyond plan year 2020. Processing of your SIRP
account for distribution will begin after the Separation Date in accordance with
the terms of the SIRP, including the terms related to compliance with
Section 409A (as defined in paragraph 15 below). You may obtain further details
on SIRP distributions from Todd Lombardi. For options available under the
Aramark 401(k) Plan, contact Fidelity Investments at 1-877-236-9472.

8.    Equity/Stock Plans:

(a)    Equity-Based Awards: The effect the separation of your service with
Aramark will have on your rights, if any, with respect to any outstanding
Aramark stock options or other equity-based awards that you may hold immediately
prior to the Separation Date (collectively, the “Equity Awards”) will be as set
forth in the terms of the Post-Employment Competition Agreement and the
applicable Aramark incentive plan and award documents or agreements. Your Equity
Award records will be updated by Fidelity, Aramark’s equity program
administrator, as soon as administratively possible following the Separation
Date and its website will display the remaining vested Equity Awards with each
award’s revised expiration date (i.e., for stock options, 90 days from the
Separation Date). You may view your Equity Award records on Fidelity’s website
at https://nb.fidelity.com/public/nb/default/home or contact a Customer Service
Representative at Fidelity at 1-800-544-9354. You may receive separate
correspondence from Fidelity regarding these awards, but in the meantime, you
can obtain further details as to the effect your separation from service will
have on such awards from Todd Lombardi. Prior to the Separation Date, your
equity-based awards, including your Performance Stock Units, Restricted Stock
Units, and Non-Qualified Stock Options, will receive the same vesting treatment
as the equivalent equity-based awards held by all other members of the Executive
Leadership Team.

(b)    Stock of Aramark: The records for the Aramark common stock that you own,
if applicable, will continue to be kept by Aramark’s current transfer agent,
Fidelity or, if applicable, its former transfer agent, Computershare, or their
successors, until you sell the stock or transfer it to a broker. If your stock
is pledged as collateral or otherwise restricted on the transfer agent’s
records, your stock will remain restricted and unavailable for sale or transfer
pending resolution of the underlying restriction. You can view your holdings on
Fidelity’s or Computershare’s websites.

 

5



--------------------------------------------------------------------------------

9.    Withholding: You are solely responsible for the payment of any and all
taxes that result from the payments and benefits due to you under this Letter
Agreement. Aramark may, to the extent permitted by law, withhold applicable
federal, state and local income and other taxes from any payments due to you
hereunder.

10.    Return of Aramark Property: On or before the Separation Date, you shall
return to Aramark all documents, manuals, computers, computer programs, discs,
drives, customer lists, notebooks, reports and other written or graphic
materials, including all copies thereof, relating in any way to Aramark’s
business and prepared by you or obtained by you from Aramark, its affiliates,
clients or its suppliers during the course of your employment with Aramark.
Further, to the extent that you made use of your own personal computing devices
(e.g., PDA, smart phone, laptop, thumb drive, etc.) during your employment with
Aramark, subject to any applicable litigation hold directive that you received
and that remains in effect, you agree to provide such devices to Aramark in
order for Aramark to either permanently delete all Aramark property and
information from such personal computing devices or replace same (which
replacement shall include any personal information as contained on such
devices).

11.    Post-Employment Restrictions; Entire Agreement: This Letter Agreement and
its Appendices A and B, and any restrictive, clawback or other applicable
covenants that apply on and following any separation from service under any
Equity Awards, as applicable, constitute the entire agreement between the
parties on the subject of payments and benefits due to you upon your separation
from service with Aramark and post-employment payments and benefits; and, except
as expressly provided herein, supersede all other prior agreements concerning
the terms of any and all payments and benefits to which you may be entitled upon
your separation from service, including the Post-Employment Competition
Agreement, except that the provisions of Articles 1 (Non-Disclosure and
Non-Disparagement), 2 (Non-Competition), 3 (Non-Solicitation), 4 (Discoveries
and Works), 5 (Remedies), 6.E (Post-Employment Benefits), 8.A, B, I, and J
(Miscellaneous) of the Post-Employment Competition Agreement, shall continue to
apply and are hereby made a part of this Letter Agreement by reference.
Notwithstanding any provision in this Letter Agreement to the contrary, all
payments hereunder are expressly made contingent on your compliance in all
respects with all of the terms and conditions of the above-referenced provisions
of Articles 1, 2, 3 and 4 of the Post-Employment Competition Agreement. To the
extent that you breach any of the restrictive covenants set forth in Articles 1,
2, 3 or 4 from the Post-Employment Competition Agreement incorporated by
reference in this Paragraph 11, Aramark will, in accordance with the terms of
Paragraph 6.D of the Post-Employment Competition Agreement, have the right to
cease payment of any unpaid Separation Payments and post-employment benefits,
and otherwise will continue to have the clawback rights under the Equity Awards.

12.    Remedies: You acknowledge and agree that Aramark may seek injunctive
relief in any court of competent jurisdiction for your failure to comply fully
with any of the covenants referenced in Paragraph 11 and any other remedies as
may be specified in the Post-Employment Competition Agreement and Equity Awards,
as applicable, in addition to any other legal and monetary remedies which may be
available to Aramark.

13.    Agreement and Obligation to Cooperate: In exchange for the benefits
provided to you by Aramark under this Letter Agreement, you agree to cooperate
fully with Aramark in any investigation instituted by Aramark or any other
person or entity into any Aramark business involving the time period during
which you were employed by Aramark. This duty to cooperate will include, but not
be limited to, meeting with representatives of Aramark at times and places
reasonably designated by Aramark, and shall continue beyond the Separation Pay
Period.

 

6



--------------------------------------------------------------------------------

14.    Certification of Compliance with Business Conduct Policy and Laws: By
signing this Letter Agreement, you are certifying that you have not violated
Aramark’s Business Conduct Policy and that you are not aware of any violation of
Aramark’s Business Conduct Policy or of any law by any other current or former
employee of Aramark, involving conduct which occurred during the time period in
which you were employed by Aramark.

15.    Section 409A of the Internal Revenue Code: This Letter Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and its corresponding regulations (“Section 409A”), or an exemption
thereto, and shall in all respects be administered in accordance with
Section 409A, if applicable. For purposes of Section 409A, payments may only be
made under this Letter Agreement upon an event and in a manner permitted by
Section 409A, including the requirement that nonqualified deferred compensation
subject to Section 409A cannot be paid to a “specified employee” as that term is
defined under Section 409A until a date that is six months following a
“separation from service” within the meaning of such term under Section 409A.
For purposes of Section 409A, all payments to be made upon a retirement under
this Letter Agreement may only be made upon a “separation from service,” each
payment made under this Letter Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Letter Agreement is
to be treated as a right to a series of separate payments. In no event shall
you, directly or indirectly, designate the calendar year of payment of any
severance benefits that are subject to Section 409A. Any amounts paid hereunder
that are subject to Section 409A and that could be paid in more than one taxable
year based on the date that you sign this Letter Agreement, the First Release
and the Second Release, will be paid in the second taxable year. All
reimbursements and in-kind benefits provided under this Letter Agreement shall
be made or provided in accordance with the requirements of Section 409A.

16.    No Offset: If you do become employed or engaged elsewhere, the payments
and benefits set forth in this Letter Agreement shall continue and shall not be
offset or reduced by any compensation or benefits you may receive from such
other source, subject only to the requirements of the Post-Employment
Competition Agreement provisions incorporated herein and the group medical and
life insurance benefits set forth in Paragraph 4 above.

17.    Severability: In the event that any portion of this Letter Agreement
(including Appendix A or Appendix B) is held to be invalid, unlawful, or
unenforceable for any reason, the invalid, unlawful, or unenforceable portion
shall be construed or modified in a manner that gives force and effect to the
First Release, Second Release and the remainder of this Agreement to the fullest
extent possible. If the invalid, unlawful or unenforceable portion cannot be
construed or modified to render it valid, lawful, and enforceable, that portion
shall be construed as narrowly as possible and shall be severed from the
remainder of this Agreement, and the remainder of this Agreement shall remain in
effect and be construed as broadly as possible, as if the invalid, unlawful, or
unenforceable portion had never been contained in this Agreement.

18.    Applicable Law: This Letter Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to conflicts of laws principles thereof.

19.    Amendment: This Letter Agreement may only be amended or modified by a
written agreement executed by you and Aramark (or any successor).

 

7



--------------------------------------------------------------------------------

20.    Counterparts: This Letter Agreement may be executed in one or more
counterparts, which shall, collectively or separately, constitute one agreement.

21.    Advice of Counsel: Aramark is advising you to have legal counsel, at your
expense, review this Letter Agreement and in particular the First Release and
Second Release before you sign this Letter Agreement.

22.    Non-Disparagement: Aramark, each member of Aramark’s Board of Directors,
and each of the executive officers and members of the Executive Leadership Team
of Aramark shall refrain from making any statements or comments of a defamatory
or disparaging nature to any third party about you, other than to comply with
law. In accordance with the Post Employment Competition Agreement, you shall
refrain from making any statements or comments of a defamatory or disparaging
nature to any third party regarding Aramark, or any of Aramark’s officers,
directors, personnel, other service providers, policies or products or services,
other than to comply with law.

Please sign the enclosed copy of this Letter Agreement to signify your
understanding and acceptance of the terms and conditions contained herein and
return one original to me by portable document format (.pdf) or facsimile on or
before August 30, 2020 at 5:00 p.m.

 

Very truly yours, By:  

/s/ Lynn B. McKee

  Lynn B. McKee

Enclosures

The foregoing has been read and accepted as a binding agreement between Aramark
and the undersigned this 30th day of August, 2020.

 

        

/s/ Keith Bethel

  Keith Bethel

 

8



--------------------------------------------------------------------------------

APPENDIX A

First Release and Waiver of Claims

1.    In consideration for the payments provided for under the Letter Agreement
between me, Keith Bethel, and Aramark dated August 29, 2020 (the “Letter
Agreement”) and the Amended and Restated Aramark Agreement Relating to
Employment and Post-Employment Competition between me, Keith Bethel, and Aramark
Corporation dated July 16, 2020 (“Post-Employment Competition Agreement”), and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, I hereby agree on behalf of myself, my spouse, agents,
assignees, attorneys, successors, assigns, heirs and executors, to fully and
completely release Aramark (which term shall be deemed to include Aramark
Corporation, Aramark Services, Inc., and all subsidiary and affiliated and
successor companies or other entities in which Aramark or Aramark Services,
Inc., or their subsidiaries or affiliates has or had an equity interest in
excess of ten percent (10%)), and their predecessors and successors and all of
their respective past and/or present officers, directors, partners, members,
managing members, managers, employees, agents, representatives, administrators,
attorneys, insurers, shareholders, bondholders, clients, customers, suppliers,
distributors, subcontractors, joint-venture partners, consultants and
fiduciaries in their individual and/or representative capacities (hereinafter
collectively referred to as the “Aramark Releasees”), to the fullest extent
permitted by law, from any and all causes of action and claims whatsoever, which
I or my heirs, executors, administrators, successors and assigns ever had or now
have against the Aramark Releasees or any of them, in law, admiralty or equity,
whether known or unknown to me, for, upon, or by reason of, any matter, action,
omission, course or thing in connection with or in relationship to: (a) my
employment or other service relationship with Aramark; (b) the termination of
any such employment or service relationship; (c) any applicable employment,
benefit, compensatory or equity arrangement with Aramark occurring or existing
up to the Separation Date; and (d) any equity or stock plans of Aramark (such
released claims are collectively referred to herein as the “Released Claims”).

2.    The Released Claims include, without limitation of the language of
paragraph 1, (i) any and all claims under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Employee Retirement Income Security Act
of 1974, the Americans with Disabilities Act, the Family and Medical Leave Act
of 1993, the Worker Adjustment Retraining and Notification Act, the Pennsylvania
Human Relations Act (including any claims threatened or pending before the
Pennsylvania Human Relations Commission), the Pennsylvania Whistleblower Law and
any and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment; and (ii) any claims for wrongful discharge, breach of
express or implied contract, fraud, misrepresentation or any claims relating to
benefits, compensation or equity, or any other claims under any statute, rule or
regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

3.    The Released Claims shall not include: (i) any vested benefits which I
hold under any Aramark pension or welfare benefit plan; (ii) any claims to
enforce my contractual rights under, or with respect to, the Letter Agreement;
(iii) any rights to workers’ compensation benefits or unemployment insurance as
required by applicable law, or (iv) any claims that arise after the date on
which I execute this First Release and Waiver of Claims. The Release and Waiver
of Claims does not apply to claims under the Age Discrimination in Employment
Act or any claim that cannot be released in this Agreement as a matter of law.
In addition, nothing



--------------------------------------------------------------------------------

herein prevents me from filing a charge or complaint with the Equal Employment
Opportunity Commission (“EEOC”) or similar state or local agency or my ability
to participate in any investigation or proceeding conducted by the EEOC or such
similar state or local agency; provided however, that pursuant to Paragraphs 1
and 2 of this First Release and Waiver of Claims, I am waiving, to the fullest
extent permitted by law, any right to recover monetary damages or any other form
of personal relief in connection with any such charge, investigation or
proceeding. To the extent I receive any personal or monetary relief in
connection with any such charge, investigation or proceeding, Aramark will be
entitled to an offset for the payments made pursuant to Paragraph 2 of the
foregoing letter agreement.

Nothing in the Letter Agreement or this First Release and Waiver of Claims shall
prohibit or restrict me or my attorneys from lawfully, and without notice to
Aramark: (a) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (b) responding to any inquiry or legal process directed to
me individually (and not directed to Aramark and/or its subsidiaries) from any
such Governmental Authorities; (b) testifying, participating or otherwise
assisting in an action or proceeding by any such Governmental Authorities
relating to a possible violation of law; or (d) making any other disclosures
that are protected under the whistleblower provisions of any applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, I shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that: (a) is made (i) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (ii) solely for the purpose of reporting or investigating
a suspected violation of law; or (b) is made to my attorney in relation to a
lawsuit for retaliation against me for reporting a suspected violation of law;
or (c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nor does the Letter Agreement or
this First Release and Waiver of Claims require me to obtain prior authorization
from Aramark before engaging in any conduct described in this Paragraph, or to
notify Aramark that I have engaged in any such conduct.

4.    I expressly understand and agree that the obligations of Aramark as set
forth in the Letter Agreement are in lieu of any and all other amounts which I
might be, am now, or may become, entitled to receive from Aramark upon any claim
released herein. I also expressly understand and agree that the Separation
Payments paid to me under the Letter Agreement are in addition to what I would
otherwise be entitled to receive following the end of my employment. Other than
as provided in the Letter Agreement, I acknowledge and agree that I have
received all entitlements due from Aramark relating to my employment with
Aramark including, but not limited to, all wages earned, bonuses, sick pay,
vacation pay and any other paid and unpaid leave for which I was eligible and to
which I was entitled, and that no other entitlements are due to me other than as
set forth in the Letter Agreement.

5.    I acknowledge that my release and waiver of claims is knowing and
voluntary and I acknowledge and agree as follows:

 

  a.

I have read carefully and fully understand the terms of this First Release and
Waiver of Claims and that Aramark advises me by the Letter Agreement to consult
with an attorney and further I have had the opportunity to consult with an
attorney prior to signing this First Release and Waiver of Claims.

 

2



--------------------------------------------------------------------------------

  b.

I fully understand the Release and Waiver of Claims that I am signing.

 

  c.

I am signing this First Release and Waiver of Claims voluntarily and knowingly
and I have not relied on any representations, promises or agreements of any kind
made to me in connection with my decision to accept the terms of this First
Release and Waiver of Claims, other than those set forth in this First Release
and Waiver of Claims and the Letter Agreement.

 

  d.

I have been given a reasonable period of time to consider whether I want to sign
this First Release and Waiver of claims. To the extent I have executed this
First Release and Waiver of claims prior to the expiration of the period of time
I was given to consider it, my decision to do so was entirely voluntary.

This First Release and Waiver of Claims shall take effect immediately upon
execution.

Intending to be legally bound, I hereby execute this First Release and Waiver of
Claims.

 

/s/ Keith Bethel

Keith Bethel

DATED: August 30, 2020

 

3



--------------------------------------------------------------------------------

APPENDIX B

Second Release and Waiver of Claims

1.    In consideration for the payments provided for under the Letter Agreement
between me, Keith Bethel, and Aramark dated August 29, 2020 (the “Letter
Agreement”) and the Amended and Restated Aramark Agreement Relating to
Employment and Post-Employment Competition between me, Keith Bethel, and Aramark
Corporation dated July 16, 2020 (“Post-Employment Competition Agreement”), and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, I hereby agree on behalf of myself, my spouse, agents,
assignees, attorneys, successors, assigns, heirs and executors, to fully and
completely release Aramark (which term shall be deemed to include Aramark
Corporation, Aramark Services, Inc., and all subsidiary and affiliated and
successor companies or other entities in which Aramark or Aramark Services,
Inc., or their subsidiaries or affiliates has or had an equity interest in
excess of ten percent (10%)), and their predecessors and successors and all of
their respective past and/or present officers, directors, partners, members,
managing members, managers, employees, agents, representatives, administrators,
attorneys, insurers, shareholders, bondholders, clients, customers, suppliers,
distributors, subcontractors, joint-venture partners, consultants and
fiduciaries in their individual and/or representative capacities (hereinafter
collectively referred to as the “Aramark Releasees”), to the fullest extent
permitted by law, from any and all causes of action and claims whatsoever, which
I or my heirs, executors, administrators, successors and assigns ever had or now
have against the Aramark Releasees or any of them, in law, admiralty or equity,
whether known or unknown to me, for, upon, or by reason of, any matter, action,
omission, course or thing in connection with or in relationship to: (a) my
employment or other service relationship with Aramark; (b) the termination of
any such employment or service relationship; (c) any applicable employment,
benefit, compensatory or equity arrangement with Aramark occurring or existing
up to the Separation Date; and (d) any equity or stock plans of Aramark (such
released claims are collectively referred to herein as the “Released Claims”).

2.    The Released Claims include, without limitation of the language of
paragraph 1, (i) any and all claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Civil Rights Act of
1991, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Worker
Adjustment Retraining and Notification Act, the Pennsylvania Human Relations Act
(including any claims threatened or pending before the Pennsylvania Human
Relations Commission), the Pennsylvania Whistleblower Law and any and all other
federal, state or local laws, statutes, rules and regulations pertaining to
employment; and (ii) any claims for wrongful discharge, breach of express or
implied contract, fraud, misrepresentation or any claims relating to benefits,
compensation or equity, or any other claims under any statute, rule or
regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

3.    The Released Claims shall not include: (i) any vested benefits which I
hold under any Aramark pension or welfare benefit plan; (ii) any claims to
enforce my contractual rights under, or with respect to, the Letter Agreement;
(iii) any rights to workers’ compensation benefits or unemployment insurance as
required by applicable law, or (iv) any claims that arise after the date on
which I execute this Second Release and Waiver of Claims. The Release and Waiver
of Claims does not apply to any claim that cannot be released in this Agreement
as a matter of law. In addition, nothing herein prevents me from filing a charge
or complaint with the Equal



--------------------------------------------------------------------------------

Employment Opportunity Commission (“EEOC”) or similar state or local agency or
my ability to participate in any investigation or proceeding conducted by the
EEOC or such similar state or local agency; provided however, that pursuant to
Paragraphs 1 and 2 of this Second Release and Waiver of Claims, I am waiving, to
the fullest extent permitted by law, any right to recover monetary damages or
any other form of personal relief in connection with any such charge,
investigation or proceeding. To the extent I receive any personal or monetary
relief in connection with any such charge, investigation or proceeding, Aramark
will be entitled to an offset for the payments made pursuant to Paragraph 2 of
the foregoing letter agreement.

Nothing in the Letter Agreement or this Second Release and Waiver of Claims
shall prohibit or restrict me or my attorneys from lawfully, and without notice
to Aramark: (a) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (b) responding to any inquiry or legal process directed to
me individually (and not directed to Aramark and/or its subsidiaries) from any
such Governmental Authorities; (b) testifying, participating or otherwise
assisting in an action or proceeding by any such Governmental Authorities
relating to a possible violation of law; or (d) making any other disclosures
that are protected under the whistleblower provisions of any applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, I shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that: (a) is made (i) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (ii) solely for the purpose of reporting or investigating
a suspected violation of law; or (b) is made to my attorney in relation to a
lawsuit for retaliation against me for reporting a suspected violation of law;
or (c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nor does the Letter Agreement or
this Second Release and Waiver of Claims require me to obtain prior
authorization from Aramark before engaging in any conduct described in this
Paragraph, or to notify Aramark that I have engaged in any such conduct.

4.    I expressly understand and agree that the obligations of Aramark as set
forth in the Letter Agreement are in lieu of any and all other amounts which I
might be, am now, or may become, entitled to receive from Aramark upon any claim
released herein. I also expressly understand and agree that the Separation
Payments paid to me under the Letter Agreement are in addition to what I would
otherwise be entitled to receive following the end of my employment. Other than
as provided in the Letter Agreement, I acknowledge and agree that I have
received all entitlements due from Aramark relating to my employment with
Aramark including, but not limited to, all wages earned, bonuses, sick pay,
vacation pay and any other paid and unpaid leave for which I was eligible and to
which I was entitled, and that no other entitlements are due to me other than as
set forth in the Letter Agreement.

5.    I acknowledge that the Older Workers Benefit Protection Act (“OWBPA”)
requires Aramark to provide me with the following disclosures to ensure my
release and waiver of claims under the federal Age Discrimination in Employment
Act is knowing and voluntary and I acknowledge and agree as follows:

 

  a.

I have read carefully and fully understand the terms of this Second Release and
Waiver of Claims and that Aramark advises me by the Letter Agreement to consult
with an attorney and further I have had the opportunity to consult with an
attorney prior to signing this Second Release and Waiver of Claims.

 

2



--------------------------------------------------------------------------------

  b.

I fully understand the Second Release and Waiver of Claims that I am signing.

 

  c.

I am signing this Second Release and Waiver of Claims voluntarily and knowingly
and I have not relied on any representations, promises or agreements of any kind
made to me in connection with my decision to accept the terms of this Second
Release and Waiver of Claims, other than those set forth in this Second Release
and Waiver of Claims and the Letter Agreement.

 

  d.

I have been given at least twenty-one (21) days to consider whether I want to
sign this Second Release and Waiver of Claims. To the extent I have executed
this Second Release and Waiver of Claims within less than twenty-one (21) days
after its delivery to me, my decision to execute this Second Release and Waiver
of Claims prior to the expiration of such twenty-one (21) day period was
entirely voluntary.

 

  e.

Any changes to the Letter Agreement or this Second Release and Waiver of Claims
made by Aramark, whether material or immaterial, do not restart the running of
the twenty-one (21) day consideration period.

 

  f.

I have the right to revoke this Second Release and Waiver of Claims within seven
(7) days after it is signed by me. I further acknowledge that I will not receive
any payments or benefits due to me under the Letter Agreement before the seven
(7) day revocation period (the “Revocation Period”) has passed and then only if
I have not revoked this Second Release and Waiver of Claims.

This Second Release and Waiver of Claims shall take effect on the first business
day following the expiration of the Revocation Period, provided this Second
Release and Waiver of Claims has not been revoked by me as provided above during
such Revocation Period. Intending to be legally bound, I hereby execute this
Second Release and Waiver of Claims.

 

 

Keith Bethel

DATED: December     , 2020

 

3